Citation Nr: 0530099	
Decision Date: 11/09/05    Archive Date: 11/30/05

DOCKET NO.  03-23 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for basal cell 
carcinoma.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel




INTRODUCTION

The veteran had active service from April 1944 to October 
1947.

This case comes before the Board of Veterans' Appeals 
(Board/BVA) from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York, which denied the veteran's claims for 
service connection for bilateral hearing loss, tinnitus, and 
basal cell carcinoma.

This case was previously before the Board in May 2004, at 
which time the Board remanded the claims to the RO for 
further development and consideration.  The case since has 
been returned to the Board.


FINDINGS OF FACT

1.  The veteran was notified of the evidence needed to 
substantiate his claims and apprised of whose responsibility 
- his or VA's, it was for obtaining the supporting evidence, 
and all relevant evidence necessary for an equitable 
disposition of his claims has been obtained.

2.  There is competent medical evidence of record causally 
relating the veteran's bilateral sensorineural hearing loss 
to his active military service - specifically, to noise 
exposure.

3.  There is no persuasive medical nexus evidence of record, 
however, indicating the veteran has tinnitus that is causally 
or etiologically related to his service in the military.

4.  There also is no persuasive medical nexus evidence of 
record indicating the veteran developed basal cell carcinoma 
(skin cancer) during or as a result of his service in the 
military.




CONCLUSIONS OF LAW

1.  The veteran's bilateral sensorineural hearing loss was 
incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107 (West 2005); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
3.306, 3.307, 3.309 (2004).

2.  The veteran's tinnitus was not incurred or aggravated 
during service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2005); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306 
(2004).

3.  The veteran's basal cell carcinoma was not incurred or 
aggravated during service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306, 3.307, 3.309 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126, was signed 
into law on November 9, 2000.  Implementing regulations were 
created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326.  

VCAA notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  See Pelegrini v. Principi, 18 
Vet. App. 112, 120-121 (2004) (Pelegrini II).  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1) (2004).  Id. at 121.  But 
according to VA's General Counsel (GC), the Pelegrini II 
holding does not require that VCAA notification contain any 
specific "magic words." See VAOPGCPREC 7-2004 (July 16, 
2004); see also VAOPGCPREC 1-2004 (February 24, 2004).

Pelegrini II also held, in part, that VCAA notice, as 
required by 38 U.S.C.A. § 5103, must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ or RO) decision on a claim for VA benefits.

In the case at hand, the veteran was sent VCAA letters in 
July 2002 and May 2004, explaining the type of evidence 
required to substantiate his claims for service connection.  
The letters also indicated what evidence he was responsible 
for obtaining and what VA had done and would do in helping 
him obtain supporting evidence.  There was no specific 
mention, per se, of the "fourth element" discussed in 
Pelegrini II, but the letters nonetheless explained that he 
should identify and/or submit any supporting evidence.  And 
in Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), the 
Court held that requesting additional evidence supportive of 
the claim rather than evidence that pertains to the claim 
does not have the natural effect of producing prejudice.  The 
burden is on the claimant in such a situation to show that 
prejudice actually exists.  Furthermore, as also held in 
Mayfield, an error, whether procedural or substantive, is 
only prejudicial "when the error affects a substantial right 
so as to injure an interest that the statutory or regulatory 
provision involved was designed to protect such that the 
error affects 'the essential fairness of the 
[adjudication].'" (quoting McDonough Power Equip., Inc. v. 
Greenwood, 464 U.S. 548, 553 (1984).  The content of the VCAA 
notice therefore substantially complied with the specificity 
requirements of Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (identifying evidence to substantiate the claim and 
the relative duties of VA and the claimant to obtain 
evidence) and of Charles v. Principi, 16 Vet. App. 370 (2002) 
(identifying the document that satisfies VCAA notice).

Note also that the veteran was first provided VCAA notice in 
July 2002 - prior to the RO's initial adjudication of his 
claims in October 2002.  So this complied with the 
requirement that VCAA notice precede the initial RO 
adjudication.  And although the RO's initial VCAA notice was 
incomplete, in that it did not explain VA's duties to notify 
and assist the veteran, the more recent May 2004 VCAA notice, 
sent pursuant to the Board's May 2004 remand, corrected this 
procedural due process defect and provided the veteran with 
ample opportunity to respond before his appeal was 
recertified to the Board.  And he has not otherwise indicated 
he has any additional relevant evidence to submit or that 
needs to be obtained.  So under these circumstances, the 
Board finds that he was afforded "a meaningful opportunity 
to participate effectively in the processing of his claim by 
VA," and thus, "essentially cured the error in the timing 
of notice."  See Mayfield, 19 Vet. App. at 128 (holding that 
section 5103(a) notice provided after initial RO decision can 
"essentially cure the error in the timing of notice" so as 
to "afford a claimant a meaningful opportunity to 
participate effectively in the processing of ... claim by VA") 
(citing Pelegrini, 18 Vet. App. at 122-24).  Consequently, 
"the record has been fully developed," and "it is 
difficult to discern what additional guidance VA could 
[provide] to the appellant regarding what further evidence he 
should submit to substantiate his claim."  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).

A veteran is entitled to service connection for disability 
resulting from a disease or injury incurred in or aggravated 
in the line of duty while in the active military, naval, or 
air service.  See 38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303(a).  In addition, service connection also 
is permissible for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

And if there is no evidence of a chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support the claim.  See 38 C.F.R. 
§ 3.303(b).  Evidence of a chronic condition must be medical, 
unless it relates to a condition to which lay observation is 
competent.  See Savage v. Gober, 10 Vet. App. 488, 495-498 
(1997).  If service connection is established by continuity 
of symptomatology, there must be medical evidence that 
relates a current condition to that symptomatology.  Id.   

When a veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which he served, his military records, and 
all pertinent medical and lay evidence.  See 38 U.S.C.A. § 
1154(a); 38 C.F.R. § 3.303(a).  

The veteran's physical examination report for entrance into 
the military, dated in April 1944, shows that clinical 
evaluations of his ears and skin were normal.  He began 
serving on active duty that same month.

In June 1944, the veteran was treated for areas of redness on 
his shoulders and left forearm.  And in May 1946, dermatitis 
was diagnosed.

The veteran's September 1947 military separation examination 
report indicates that his skin and ears were normal.  His 
hearing acuity was 15/15, bilaterally, on whispered voice 
testing.

The veteran's October 1947 Separation Qualification Record 
indicates that his military occupation was traffic man for 
the railway; he supervised sidetracking, switching, and 
distribution of railway cars and trains along haulage ways; 
he also maintained records of location and movement of 
railway cars, capacity of yards, sidings, and directed 
movements of cars.

The veteran's military service ended in October 1947.

Treatment records from Roswell Park Hospital, dated July 1994 
through October 2001, show the veteran had a history of 
multiple basal cell carcinomas and actinic keratosis.  Basal 
cell carcinomas were removed from his back, neck, and 
left temple.  The actinic keratoses were found on his right 
and left temples and his left upper back.

A December 2002 VA audiology consultation report states the 
veteran complained of long-term hearing loss and problems 
communicating.  He reported experiencing significant 
unprotected military noise exposure, but denied significant 
civilian occupational or recreational noise exposure.  
Otoscopic examination showed normal tympanic membranes and 
external auditory canals.  Audiometric testing showed severe 
to profound sensorineural hearing loss of the right ear and 
mild to severe sensorineural hearing loss of the left ear.  
The assessment was bilateral noise-induced hearing loss 
secondary to the veteran's reported history of military noise 
exposure, complicated by age and a probable vascular 
accident.  There was no evidence of any external or middle 
ear disorders, nor was there any evidence of any auditory 
processing disorders.

A March 2003 VA MRI report indicates the veteran had 
essentially negative internal auditory canals.

An April 2003 letter from J. S. Morrow, M.D., indicates he 
had treated the veteran for hearing loss.  According to Dr. 
Morrow, he reviewed the veteran's August 2002 audiogram and 
March 2003 MRI.  Dr. Morrow also stated that the veteran 
reported a history of noise exposure during his military 
service, from working on the railroad near the front line and 
from artillery.  Dr. Morrow concluded the veteran's 
sensorineural hearing loss could be induced from noise 
exposure and presbycusis changes, and that it was plausible 
that his hearing loss was due to noise exposure in service.

As mentioned, the Board remanded this case to the RO in May 
2004, in part, to have Dr. Morrow comment further on why he 
believes the veteran's sensorineural hearing loss may be 
related to noise exposure he experienced in the military.  
The Board also wanted to know whether Dr. Morrow believed 
the veteran's tinnitus was related to his military service, 
too.  As well, the Board requested a VA audiology examination 
to determine the etiology of his hearing loss and tinnitus, 
and a VA oncology examination to determine the etiology of 
his basal cell carcinoma.

On remand, the veteran underwent a VA audiological 
examination in February 2005.  According to the report, he 
complained of hearing loss bilaterally, with use of hearing 
aids.  He reported that he was exposed to combat noise 
exposure without ear protection and denied civilian 
occupational and recreational noise exposure.  He denied a 
history of otitis media, ear surgery, head trauma, or facial 
numbness and paralysis.  He also denied experiencing 
tinnitus.  Audiometric testing showed that his right ear 
pure-tone thresholds were 105 decibels at 500 Hertz, 
100 decibels at 1000 Hertz, 95 decibels at 2000 Hertz, 100 
decibels at 3000 Hertz, and 105 decibels at 4000 Hertz, with 
an average pure-tone threshold of 100 decibels.  His left ear 
pure-tone thresholds were 35 decibels at 500 Hertz, 
40 decibels at 1000 Hertz, 55 decibels at 2000 Hertz, and 60 
decibels at 3000 and 4000 Hertz, with an average pure-tone 
threshold of 54 decibels.  His Maryland CNC speech 
recognition score was 92 percent in the left ear, but could 
not be tested in the right ear due to "intensity 
limitations."  Otoscopic examination showed 
non-occluding cerumen, bilaterally, and a tympanogram showed 
normal left middle ear movement.  The diagnoses were profound 
sensorineural hearing loss of the right ear and mild to 
moderately severe sensorineural hearing loss of the left ear.  
The VA examiner opined that it was at least as likely as not 
that the veteran's history of unprotected military noise 
exposure was a contributing factor to his hearing loss.

The veteran also underwent the VA skin examination in 
February 2005.  The report states that he asserted that his 
multiple basal cell carcinomas were related to sun exposure 
during his military service.  The VA examiner observed the 
veteran's service medical records showed treatment for 
nonspecific dermatitis in 1944 and 1946.  The veteran said he 
never received a firm diagnosis regarding his dermatitis, and 
that it never went away after service, but that he was 
diagnosed with basal cell carcinoma in 1994.  These basal 
cell carcinomas were located on his face, neck, and back.  
Physical examination showed a lipoma on the neck, without a 
skin rash.  There was a scar on his back, presumably from the 
removal of basal cell carcinoma, but no skin rash.  There 
were no lesions anywhere else on his body.  The diagnoses 
were basal cell carcinoma, inactive, and lipoma, unrelated to 
his claim or service.  The VA examiner indicated the veteran 
had significant sun exposure during his military service, but 
that his basal cell carcinoma was not diagnosed until nearly 
50 years later.  The examiner concluded that, while 
"significant sun exposure is the main risk factor for the 
development of basal cell carcinoma," causally relating 
the veteran's service and basal cell carcinoma would require 
resorting to speculation due to the "long duration of 50 
years [between] the first diagnosis of basal cell carcinoma 
and the [3] years of sun exposure." 



The Board finds that the medical evidence of record supports 
the veteran's contention that his bilateral sensorineural 
hearing loss is causally related to the noise exposure he 
experienced in service.  His service personnel records show 
that his military occupational specialty (MOS) was a traffic 
man on the railway, likely exposing him to very loud noises 
from trains as he alleges.  And he has repeatedly asserted 
that he had additional noise exposure from artillery fire.  
The results of his December 2002 and more recent February 
2005 VA audiology evaluations confirm he has sufficient 
hearing loss, in each ear, to meet the threshold minimum 
requirements of 38 C.F.R. § 3.385 to be considered an actual 
"disability."  According to § 3.385, impaired hearing will 
be considered to be a disability when the auditory threshold 
in any of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of these frequencies are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  See also 
Hensley v. Brown, 5 Vet. App. 155, 159 (1993) ("[§ 3.385] 
operates to establish when a measured hearing loss is . . . a 
'disability' for which compensation may be paid, provided 
that the requirements for service connection are otherwise 
met . . .").

More significantly, Dr. Morrow and the December 2002 and 
February 2005 VA examiners determined the veteran's bilateral 
sensorineural hearing loss is as likely as not due to 
unprotected noise exposure during his military service, as he 
had no other history of such exposure following his service.  
These doctors also mentioned his advanced age and probable 
stroke (vascular accident) at some unspecified time in the 
past as additional contributing or aggravating factors in his 
current hearing loss.  But they still listed his military 
service as one of the causes.

So when the evidence favorable to this claim is considered 
collectively, it certainly makes it at least as likely as not 
that the veteran's current bilateral sensorineural hearing 
loss is attributable to noise exposure coincident with his 
military service, as opposed to the other considerations 
mentioned.  Thus, service connection is warranted.  
38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).



But there is no persuasive medical nexus evidence of record 
indicating the veteran's tinnitus, even assuming he has it, 
is the result of his service in the military.  
See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Although, as 
acknowledged above, he had noise exposure during service, his 
service medical records are entirely unremarkable for 
evidence of any complaints or treatment for tinnitus 
while on active duty, and even his separation examination was 
normal.  See 38 C.F.R. § 3.303(a) (service connection 
requires that the facts "affirmatively [show] inception or 
aggravation . . . .").  And there is no objective evidence 
of continuity of symptomatology during the immediately 
ensuing years after his discharge from service.  Indeed, it 
is quite possible he does not even have tinnitus, even today.  
This condition - albeit subjective, has not been diagnosed.  
And during his recent February 2005 VA audiology examination, 
he specifically denied experiencing tinnitus (i.e., ringing 
in his ears).  "In the absence of proof of present 
disability there can be no valid claim." See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1998) ("Congress 
specifically limits entitlement to service-connected disease 
or injury to cases where such incidents have resulted in a 
disability.").  See, too, Degmetich v. Brown, 104 F.3d 1328 
(1997) (also interpreting 38 U.S.C. § 1131 as requiring the 
existence of a present disability for VA compensation 
purposes).  See also Wamhoff v. Brown, 8 Vet. App. 517, 521 
(1996).

Consequently, even assuming - for the sake of argument, the 
veteran has tinnitus, absent medical evidence of a causal 
relationship to his service in the military, service 
connection still cannot be granted for this condition.  See 
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000) ("A 
veteran seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability . . .").  



The Board also finds that the preponderance of the evidence 
is against the claim for service connection for basal cell 
carcinoma, so this claim must be denied as well.  38 C.F.R. 
§ 3.102.  While the Board acknowledges the veteran had sun 
exposure during his military service - as even the VA 
examiner conceded as quite likely, and even though records 
show the veteran was treated for red areas on his skin and 
that dermatitis was diagnosed during service, there is no 
medical nexus evidence of record linking his basal cell 
carcinoma to his military service - including to his 
acknowledged sun exposure.  See 38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303(a).  

The veteran's basal cell carcinoma was first manifested many 
years after his service ended in October 1947; the earliest 
confirmed diagnosis was in 1994, over 47 years after the 
fact.  See Savage, supra (requiring medical evidence of 
chronicity and continuity of symptomatology).   And none of 
his treatment records contain a medical opinion indicating 
his basal cell carcinoma is a consequence of his sun exposure 
during his military service.  In fact, to the contrary, the 
February 2005 VA examiner found that an association between 
the veteran's sun exposure in service and the diagnosis of 
basal cell carcinoma could only be based on pure speculation 
due to the length of time (nearly 50 years) between his 
service and the diagnosis of basal cell carcinoma.  See 
Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) ("In 
order for service connection for a particular disability to 
be granted, a claimant must establish he or she has that 
disability and that there is 'a relationship between the 
disability and an injury or disease incurred in service or 
some other manifestation of the disability during service.'" 
Citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).

A huge lapse of time, as here, between a notation of perhaps 
relevant symptoms in service and an eventual diagnosis is 
probative evidence against granting service connection.  See, 
e.g., Elkins v. Brown, 5 Vet. App. 474, 478 (1993); Swann v. 
Brown, 5 Vet. App. 229, 233 (1993).  And other than the VA 
examiner's February 2005 medical opinion against the claim, 
there is no medical opinion supporting the claim to causally 
relate the basal cell carcinoma to service.  See, e.g., 
Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); 
D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); and 
Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  

So, in short, the only evidence suggesting the veteran's 
tinnitus and basal cell carcinoma are related to his service 
in the military comes from him personally.  And as a layman, 
he simply does not have the necessary medical training and/or 
expertise to diagnose a condition (to confirm he has a 
current disability) and to, in turn, link the disability to 
his military service.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  See, too, Savage v. Gober 10 Vet. App. 
at 495-498, indicating that, even in situations of continuity 
of symptomatology after service, there still must be medical 
evidence relating the current condition at issue to that 
symptomatology.  Id.  Because of this, his allegations, 
alone, have limited probative value without medical evidence 
substantiating them.  Consequently, absent medical evidence 
of a causal relationship to his service in the military, 
service connection cannot be granted because the 
preponderance of the evidence is unfavorable.  See Alemany, 
supra.

While an accurate determination of etiology is not a 
condition precedent to granting service connection, nor is 
definite etiology or obvious etiology, there must at least be 
a sufficiently definitive opinion on etiology to rise above 
the level of pure equivocality.  See Winsett v. West, 11 Vet. 
App. 420, 424 (1998).  Here, there is no such evidence, the 
claims for tinnitus and basal cell carcinoma must be denied.  
38 C.F.R. § 3.102.




ORDER

The claim for service connection for bilateral hearing loss 
is granted.

The claim for service connection for tinnitus is denied.

The claim for service connection for basal cell carcinoma 
also is denied.



	                        
____________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


